             Case 1:17-cv-00388-RDB Document 134 Filed 01/13/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


Chambers of                                                        U.S.Courthouse - Chambers 5D
Richard D. Bennett                                                 101 W. Lombard Street
United States District Judge                                       Baltimore, MD 21201
Northern Division                                                  Tel: 410-962-3190
                                                                   Fax: 410-962-3177
                                       January 13, 2020


TO COUNSEL OF RECORD

       RE:     In re Under Armour Securities Litigation
               Civil No. RDB-17-0388

Dear Counsel:

      The Schedule in this case is REVISED as follows:

      Motions Hearing                 January 14, 2020 at 10:00 a.m.

       Although informal in format, this letter nonetheless constitutes an Order of Court and

the Clerk is directed to docket it as such.


                                    Sincerely,

                                      /s/

                                    Richard D. Bennett
                                    United States District Judge
RDB/klf
